         Case 3:18-cv-00736-JWD-EWD                   Document 82         07/29/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

BRIAN MCNEAL                                            :          CIVIL ACTION

                                                        :          NO. 18-736-JWD-EWD
VERSUS
                               :                                   JUDGE JOHN W. deGRAVELLES
LOUISIANA DEPARTMENT OF PUBLIC
SAFETY & CORRECTIONS, ET AL    :              MAGISTRATE JUDGE
                                              ERIN WILDER-DOOMES
******************************************************************************

         MOTION TO JOIN IN PENDING MOTION TO DISMISS (REC. DOC. 60)

        NOW INTO COURT, through undersigned counsel, comes Defendant Breunkia Collins,

respectfully moving to join in the pending Motion to Dismiss (Rec. Doc. 60) filed by Defendants,

the State of Louisiana, through the Department of Public Safety & Corrections (“DPSC”) and

Secretary James M. LeBlanc. 1

                                                       1.

        Summary Judgment was rendered in favor of the Plaintiff and against Defendants DPSC

and Secretary LeBlanc on Plaintiff’s cause of action under La. Civ. Code 2315. Rec. Doc. 56.

                                                       2.

        Despite entry of summary judgment on Plaintiff’s cause of action, the Plaintiff was allowed

to amend his lawsuit to join a new defendant, Ms. Collins. Rec. Doc. 58.

                                                       3.

        The Ruling on Plaintiff’s Motion for Leave to Amend, Rec. Doc. 58, and the Amended

Complaint suggest that the Plaintiff is entitled to proceed with and recover under theories of




1
  The newly joined Defendant, Breunkia Collins, has not yet been served with the Complaint and does not joined in
this Motion.

                                                       1
        Case 3:18-cv-00736-JWD-EWD              Document 82       07/29/20 Page 2 of 3




liability arising under La. Civ. Code art. 2315, which are alternative to the theory that was the

subject of Plaintiff’s successful Motion for Summary Judgment.

                                                 4.

       Because the Plaintiff’s alternative theories of liability under La. Civ. Code art. 2315 were

rendered moot when summary judgment was rendered in Plaintiff’s favor, DPSC and Secretary

LeBlanc moved to dismiss the alternative theories as moot. Rec. Doc. 60. Subsequently, Ms.

Collins was served and joined in the lawsuit.

                                                 5.

       For the same reasons the alternative theories of state liability must be dismissed against

DPSC and Secretary LeBlanc, they should be dismissed against Ms. Collins.

                                                 6.

       Therefore, Ms. Collins requests leave to join as a movant to the pending motion.

                                                 7.

       The Motion to Dismiss has been fully briefed but, the Defendant has no objection if the

Plaintiff wishes to file an additional opposition to the Motion to Dismiss as to Ms. Collins.




                                                 2
       Case 3:18-cv-00736-JWD-EWD          Document 82      07/29/20 Page 3 of 3




      WHEREFORE, Ms. Breunkia Collins prays the instant Motion is granted and that she be

granted leave to join as a movant to the pending Motion to Dismiss (Rec. Doc. 60) filed by

Defendants DPSC and Secretary James LeBlanc.

                                         Respectfully Submitted,

                                         JEFF LANDRY
                                         ATTORNEY GENERAL

                                  BY:    s/Phyllis E. Glazer
                                         PHYLLIS E. GLAZER (LSBA #29878)
                                         ASSISTANT ATTORNEY GENERAL

                                         Louisiana Department of Justice
                                         Litigation Division, Civil Rights Section
                                         1885 North Third Street, 4th Floor
                                         Post Office Box 94005 (70804-9005)
                                         Baton Rouge, Louisiana 70802
                                         Telephone:     225-326-6300
                                         Facsimile:     225-326-6495
                                         E-mail:        GlazerP@ag.louisiana.gov




                                            3
